Case 7:18-cr-00020-O [Rit Hels Tyee?

 

Northees) D)stec} of 7 ts EIEN

Wichite Falls Diy sod
(hadeick f) McBain vr yy

Mevast - De pendant ean: ‘| ee Wake ‘
V, " Ib-Ce- 2-0-9
Uniteo Statés Disteict Couet,

Resprrident- Pinan tiff.

 

  

 

NMetiow fo ily Sete Presunal “To Ig u.s.C.
ei 532 (c)(')

(ones ths Chlc DeShow fC Beo-, Meat
Appencimy thes h ke se he eseutabon | AND 2, -clfull
i ti Levouable Cuet. tun te Rs Ler ssa
Lott Wack gespectlully Neg utoh ws that T be consideeen
f, An cael Pe eRe fon Prison unden the Compassionate
Re lets Haagen , undee 18 U.5.C. 359200) pao tha
Yuu treat this ASA renal Request e A Reduchon jv
sentewce( RIS),

T Am at Mish isk P| Complicntcons [ree the Covin-19
Rectuse of my und cx] ying cud ikiows (Hig Blosd Dest.)
Peceiis to the CDC guidelines Hah Bled Pressure -
7 RL of the Most at Risk Cateyoxies

WWiD * 4

Dares my INCARCERal ion qT hae made tacmendous
Case 7:18-cr-00020-O Document 903 Filed 06/22/20 Page 2of5 PagelD 3439

Prea,nes> \otPaeving myself and my Chances fo Ieemaiy &
Pacdeckve tizen upon Re lense jae the commit by
Completing Vocabion al banivin classes pwd ebtaining
Cictitscales of Nohievemens jn Eclocation classics. (Se 8.0.P
Edvicnt iow peistout jn Suppoxt af cheb): tation, attacheo +,
AND Made pant of this Motion. )

further T have yf GOOD Pariscd york RECEKD, AND hive
Nt Receweo Aw inCdent Reports duting mf INCARCE mat val) «

T Relieve Tan - Gps Candidate (i Compass cane
Re lense ft the [losis REASONS , L have AN Addeess Av
place 4s stay. Which 7 oww my owl house, steady come’
which I OWN Me Pvioe's Day Cave ja Vewwen ’ Hre
Exemplany parscatente (ehwvioe be 1 muiths passiny Eva
Deus Test, AAD kept Enploy meat with \o«th Terns
Sib Hosp.tal AKO Rlatlven Ewvergy.

Here bee TT hereby Respect lully Request tha
this Horotable Cont Gent the |S Ul 5-C.8343a009
Motiow ano Appoint Canse| ; While taki iMbe Considetabion
Wy postsewtEncing eehabili jation pxisond Wowk, av
Conduct RECoRD,
Case 7:18-cr-00020-O Document 903 Filed 06/22/20 Page 3of5 PagelD 3440

(owe lus on

“THekerore, Pkemrses Conszpepen, Movast perys
+hed this Honownb|z Cut Weald Diennt Hie the mia
Réquesten herein, Any Aw other pe liet the (cont Dzems
Appropriate.

Respect idly Subymi ttED,

Ladi 0) Hf tuclo
bi D. Me Brine; Men
Po se Mo. 5 1413-117
{0p sim lia De.

Bis Spee “Ty, 19120

[eakibicnte op Sexy ice

LT hereby ceulily thal A four AND Exact Copy of the
fonegginy Motiv fo pledil SewlewCe Was seevi Lipen
AHoaney te Respondewl, al fhe Uwitep Oates Abonwey's
Office , 1000 Lamaw Stucet Room 203, Wichita Falls,
TY. 1b301-0000. by Unten Stafes Postal Senvitt
Fiest Class Pastage PRE- pRio , ON this AS day

UNE 202.0
Mebucy D MiDuck
Chadnick 0. pce
Case 7:18-cr-00020-O Document 903 Filed 06/22/20 Page 4of5 PagelD 3441

 

 

individualized Reentry Plan - Program Review (Inmate Copy)

Dept. of Justices / Pederal Bureau of Prisons

Plan io for inmate: MCBRIDE, CHADRICK DBSHAWN 57418-177

BEQUENCE: 02152731
Teem Date: 03-31-2020

 

Facility: BIG BIG SPRING FCI
Name: MCBRIDE, CHADRICK DESHAWN
RegisterNo.: 57418-177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Age: 40
Date of Birth: 04-22-1979
Detainers _ :
[Detaining Agency “Remarks |
NO DETAINER
Current Work-Assignments : ee
[Facil ‘Assignment Description Start |
BIG VTHVAC VT HVAC , 02-27-2020
Current Education Information « *
\Facl Assignment Description Start |
BIG ESL HAS ENGLISH PROFICIENT 04-16-2019
BIG GED HAS COMPLETED GED OR HS DIPLOMA 04-18-2019
Education Courses .
|SubFaci Action Description Start Stop
BIG COMMERCIAL DRIVER MON 6-8PM 01-29-2020 CURRENT
BIG HEATING AND AIR COND TWO "02-26-2020 CURRENT
BIG: ¢ HEATING AND AIR COND ONE 11-19-2078 02-17-2020
BIG c FOOD SERVICE MANAGEMENT VT 2 10-12-2079 11-19-2019
BIG c COMMERCIAL DRIVER MON 6-8FM 08-16-2049 11-04-2019
BIG c ACE REAL ESTATE 09-17-2019 11-05-2019
BIG c FOOD SERVICE MANAGEMENT VT 1 05-11-2019 10-12-2019
BIG c 3 HR TRAINING REG AIDE 09-15-2019 09-17-2019
BIG Cc NUTRIONAL & EXERCISE NEEDS 07-01-2019 09-02-2019
BIG c RPP 1 +A & O COMPLETE 03-28-2019 03-28-2019
Discipline History (Last 6 months)
[Hearing Date Prohibited Acts
* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **
Current Care Assignments ®
[Assignment Description Start |
CARE1-MH CARE1-MENTAL HEALTH 04-02-2019
CARE2 STABLE, CHRONIC CARE 03-26-2019
_ Current Medical Duty Status Assignments ;
jAssignment Description Start |
NO PAPER NO PAPER MEDICAL RECORD 03-26-2019
REGODUTY - NO MEDICAL RESTR--REGULAR DUTY 03-26-2018
YES F/S CLEARED FOR FOOD SERVICE 03-26-2019
Current Drug Assignments ‘
[Assignment Description Start |
DAP SCREEN DRUG ABUSE PROGRAM SCREENING . 02-27-2020
ED COMP DRUG EDUCATION COMPLETE , 03-23-2020
NR WAIT NRES DRUG TMT WAITING 02-27-2020
FRP Detalls
[Most Recent Payment Plan
FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 03-17-2020
Inmate Decision; AGREED $25,090 , Frequency: QUARTERLY
Payments past 6 months: $50.00 Obligation Balance: $0.00
Finanolal Obligations : . :
Sentry Data as of 03-30-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 4 of 3
 

4

PRSTE?

1

*")

1°

2 2

 

saeig PayUn

0000-Z20E92 XL ‘SIle4 EHUSIM

= 1g sewe'].£02

uno9 pUIsI $n
OLLL-BLELGO

   

 

Page 50f5 PagelD 3442

 

PULEL XL Gide Cig
. “IAY 9 [WIC gop)
nde bil? wz -5 4

LL -BImL S234) rare)
